In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 13-3154
KAREN MURPHY,
                                                 Plaintiff-Appellant,

                                v.

CAROLYN W. COLVIN, Acting Commissioner of Social
Security,
                                     Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
        No. 12-CV-3879 — Young B. Kim, Magistrate Judge.
                    ____________________

       ARGUED MAY 19, 2014 — DECIDED JULY 22, 2014
                    ____________________

   Before ROVNER, WILLIAMS, and TINDER, Circuit Judges.
   WILLIAMS, Circuit Judge. Karen Murphy claims that as a
result of a stroke she has impairments so severe that she has
not been able to return to her job as a secretary or work in
another capacity. She applied for Disability Insurance
Benefits (“DIB”), but the Commissioner of the Social Security
Administration (“SSA”) denied her application finding that
No. 13-3154                                                2

she was not disabled. The Administrative Law Judge
(“ALJ”) also agreed with the SSA.
   On appeal, Murphy argues the ALJ’s credibility
determination was flawed because it was not supported by
substantial evidence, and we agree. The ALJ erred by not
questioning Murphy further about her failure to fully
comply with her home exercise program and the activities
she participated in while on vacation. Murphy also asserts,
and we agree, that the ALJ’s residual functional capacity
(“RFC”) assessment was flawed because it did not take into
account Murphy’s potential inability to do light work.
Finally, Murphy argues that the ALJ inappropriately used
the medical-vocational grids (“grids”) to find her capable of
working and we agree because the ALJ erroneously
excluded from the RFC assessment information that should
have been included. So we reverse and remand for further
proceedings.
                   I. BACKGROUND
    Karen Murphy was hospitalized after having a stroke on
April 13, 2007. Before leaving the hospital, Murphy was
examined by Dr. Joseph Mayer, who noted her past history
of headaches and her diminished fluency in speech. Dr.
Mayer noted that although Murphy could read a simple
sentence, at times she substituted unintended words or
phrases. He also noted that she had mild weakness on her
right side, and a loss of sensation and proprioception (the
ability to sense where her hand was in relation to her body
without looking at it) in her right arm. Dr. Mayer
recommended that Murphy see a physical therapist to help
her rehabilitate.
No. 13-3154                                                 3

    Ten days after her stroke, Murphy started seeing a
physical therapist who recommended a home exercise
program to aid her rehabilitation, but instead of completing
her physical therapy, she only attended two out of the four
therapy sessions prescribed. The therapist recommended
that Murphy be discharged from the program based on her
attendance. It is unclear when Murphy returned to physical
therapy, but on June 13, 2007, the same physical therapist
wrote that Murphy had undergone seven weeks of physical
therapy. Despite returning to the program, Murphy did not
complete it and once again her therapist recommended that
she be discharged from the program.
    Dr. Mayer examined Murphy again less than two weeks
after she was discharged from the hospital, at which time
she complained that she felt light-headed, dizzy, and tired,
and that she experienced occasional sharp pain in her right
hand and spots in her left eye. At a follow-up visit on May
11, 2007, she stated that while her dizziness and light-
headedness were gone, her headaches remained.
   Two months after her stroke, Murphy met with Dr.
Mayer who noted that her speech had improved, that her
right foot was “essentially normal,” but that her
proprioception in her right hand remained poor. At the end
of July 2007, Murphy saw Melissa Schultz, Dr. Mayer’s
physician assistant, and reported pain on the right side of
her head. She told Dr. Mayer’s assistant that she had recently
returned from vacation and did not notice the pain while she
was away. She also reported continued numbness and
discomfort in her right forearm. Upon examination, Schultz
characterized the decreased sensation in Murphy’s right arm
and hand as “mild” and “improving.” Two months later, in
No. 13-3154                                                4

September 2007, Dr. Mayer noted that Murphy reported that
her left-sided headaches were better, but she experienced
periodic numbness along the right side of her face that
sometimes developed into headache pain. Dr. Mayer also
noted that Murphy’s speech had “significantly” improved.
In April 2008, a year after her stroke, Murphy followed up
with Dr. Mayer. He noted that Murphy still had difficulty
speaking and “some significant loss of sensation.” He also
noted that Murphy suffered from almost nightly headaches,
but doubted that they were related to her stroke because she
suffered from headaches before her stroke.
    On September 29, 2008, Murphy applied for disability
beneﬁts, but her application was denied by the
Commissioner of the SSA. A hearing was held by an ALJ at
which Murphy, her husband, and a vocational expert (“VE”)
testiﬁed. Murphy testiﬁed about how her physical abilities—
which included diﬃculty making a ﬁst with her right hand,
buttoning her shirts or jackets, picking up coins, writing or
typing, and distinguishing hot from cold—impaired her
ability to work. She also testiﬁed that her daily activities
included sweeping, dusting, making the beds, and preparing
simple meals. Murphy’s husband’s testimony largely
mirrored her testimony. The ALJ asked Murphy and her
husband about the vacation they went on in July 2007, but
they both said they did not remember going on vacation.
   Vocational Expert Pamela Tucker was asked to talk about
the type of jobs that someone with certain hypothetical
limitations could perform. In response to hypothetical
questions posed by the ALJ, the VE testiﬁed that there were
no sedentary jobs in the regional economy for a person who
could neither work with the general public nor use her
No. 13-3154                                                5

hands more than occasionally for ﬁne manipulation with the
dominant hand. The ALJ asked a second set of hypothetical
questions that described a person who had the capacity to
do light, unskilled work, but who could only occasionally
perform ﬁne hand manipulation. The VE testiﬁed that there
were a signiﬁcant number of jobs in the economy that this
person could perform. In evaluating Murphy’s claim, the
ALJ ruled that Murphy was not disabled because she had
the RFC to perform the full range of light, unskilled work.
   Murphy sought and obtained a review before the
Appeals Council, which adopted the ALJ’s decision. The
ALJ’s decision became the ﬁnal decision of the
Commissioner when the Appeals Council denied Murphy’s
request for review. She appealed the Council’s decision to
federal district court and the parties consented to a
magistrate judge conducting the proceeding. Murphy sought
review of the agency’s decision challenging the ALJ’s
credibility determination, RFC determination, and
application of the medical-vocational guidelines. The court
aﬃrmed the Commissioner’s decision that Murphy was not
disabled and therefore was not entitled to disability
insurance beneﬁts. This appeal followed.
                     II. ANALYSIS
    We review de novo the magistrate court’s decision, and
reverse an ALJ’s determination only where it is not
supported by substantial evidence, which means “such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Skinner v. Astrue, 478
F.3d 836, 841 (7th Cir. 2007) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)). “We will not, however, reweigh the
evidence or substitute our judgment for that of the ALJ’s.”
No. 13-3154                                                   6

Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013). In reaching
its decision, the ALJ “must build a logical bridge from the
evidence to his conclusion, but he need not provide a
complete written evaluation of every piece of testimony and
evidence.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir.
2005) (internal citations and quotation marks omitted).
   A. ALJ’s Credibility Determination Patently Wrong
    Murphy argues that the ALJ improperly analyzed the
credibility of her and her husband when the judge
impermissibly relied on oft-criticized boilerplate language
and that the ALJ’s credibility determination was not
supported by substantial evidence. ALJ credibility
determinations are given deference because ALJs are in a
special position to hear, see, and assess witnesses. Shideler v.
Astrue, 688 F.3d 306, 311 (7th Cir. 2012). Therefore, we will
only overturn the ALJ’s credibility determination if it is
patently wrong, which means that the decision lacks any
explanation or support. Elder v. Astrue, 529 F.3d 408, 413–14
(7th Cir. 2008). In drawing its conclusions, the ALJ must
“explain her decision in such a way that allows us to
determine whether she reached her decision in a rational
manner, logically based on her speciﬁc ﬁndings and the
evidence in the record.” McKinzey v. Astrue, 641 F.3d 884, 890
(7th Cir. 2011).
   In reaching her credibility determination, the ALJ used
boilerplate language that stated:
   After careful consideration of the evidence, I find that
   the claimant’s medically determinable impairments
   could reasonably be expected to cause the alleged
   symptoms; however, the claimant’s statements
No. 13-3154                                                   7

   concerning the intensity, persistence and limiting
   effects of these symptoms are not credible to the
   extent that they are inconsistent with the above
   residual functional capacity assessment.
    We have often criticized the inclusion of such boilerplate
language as “meaningless” because the language fails to
connect the conclusory statement with objective evidence in
the record or explain what the ALJ relied on when making
her determination. Pepper, 712 F.3d at 367. However, no
matter how unhelpful the language is, simply because the
ALJ “used boilerplate language does not automatically
undermine or discredit the ALJ’s ultimate conclusion if [she]
otherwise points to information that justifies [her] credibility
determination.” Id. at 367–68. Put differently, the ALJ’s use
of boilerplate language is reversible error if she did not give
sufficient reasons, grounded in evidence in the record, to
support her ultimate determination. See id.
    We must remand this case for further proceedings
because the ALJ did not adequately explain its credibility
determination and it was not supported by substantial
evidence in the record. The ALJ deemed Murphy not
credible because she did not attend all of her physical
therapy sessions as instructed or fully comply with her
home exercise program. The ALJ may deem an individual’s
statements less credible if medical reports or records show
that the individual is not following the treatment as
prescribed. See SSR 96-7p, 1996 WL 374186, at *7; Craft v.
Astrue, 539 F.3d 668, 679 (7th Cir. 2008). However, such
evidence should not negatively affect an individual’s
credibility if there are good reasons for the failure to
complete the plan. Craft, 539 F.3d at 679. Therefore, an ALJ
No. 13-3154                                                   8

may need to question the individual at the administrative
proceeding to determine whether there are good reasons the
individual did not seek medical treatment or fully comply
with prescribed treatment. See SSR 96-7p; Shauger v. Astrue,
675 F.3d 690, 696 (7th Cir. 2012).
    Here, the ALJ stated that Murphy’s documented failure
to complete her prescribed medical treatment suggested that
Murphy’s symptoms were not as limiting as she claimed and
drew a negative inference as to Murphy’s credibility from
her lack of follow through. But the ALJ did not ask Murphy
why she did not attend all of her physical therapy sessions,
or why she did not comply with her home exercise program.
There may be a reasonable explanation behind Murphy’s
actions, such as she may not have been able to afford the
treatment, further treatment would have been ineffective, or
the treatment created intolerable side effects. See Shauger, 675
F.3d at 696. However, we cannot assess the validity of the
ALJ’s credibility determination because the ALJ did not ask
important questions to determine if Murphy’s actions were
justifiable.
    In addition, the ALJ found Murphy’s claim less than
credible because Murphy took a vacation in July 2007, three
months after her stroke, and again in July 2008. The ALJ
stated that Murphy’s ability to go on vacation in July 2007,
so soon after her stroke, suggested that Murphy’s symptoms
were not as disabling as Murphy claimed. Once again, the
ALJ’s assessment is problematic because the evidence does
not support the inference the ALJ draws between Murphy’s
symptoms and her ability to take a vacation. The ALJ’s
assessment might have withstood scrutiny if, upon
questioning Murphy and her husband, the ALJ found
No. 13-3154                                                  9

evidence that Murphy, for example, went on a whitewater
rafting vacation, walked with lions in Africa, or ran with the
bulls in Spain. If Murphy was able to do these types of
activities, legitimate questions would be raised as to the
veracity of her claims. Even if the record showed that
Murphy did something less strenuous, the ALJ’s
determination might have withstood scrutiny, but the record
does not indicate how going on vacation was inconsistent
with Murphy’s claimed degree of physical limitation. One
medical report from Schultz, Dr. Joseph Mayer’s physician
assistant, at the end of July 2007 stated that Murphy
reported head pain on her right side, but that Murphy had
not noticed the symptom while she was on vacation. The
report, however, does not suggest that because Murphy
went on vacation that she could work.
    A similar problem exists with the ALJ’s assessment of
Murphy’s July 2008 vacation. The record shows that Murphy
took a relaxing vacation with family members to Mexico in
July 2008 where, according to Murphy, she mostly laid in the
sun. For all we know, she could have been sunning herself
on the beach while listening to smooth jazz. The record only
indicates that Murphy regained the ability to talk, but it does
not suggest that she did any strenuous activity while on
vacation. In fact, she stated that other members of her family
carried her bags. Given the limited information available on
the record, such a vacation as described by Murphy would
not be inconsistent with her symptoms to the point where
her credibility would be diminished. Once again, we cannot
assess the validity of the ALJ’s determination because the
record is devoid of information that might support her
assessment and the ALJ did not ask follow-up questions that
might prove insightful. Therefore, we conclude that the
No. 13-3154                                                 10

ALJ’s credibility determination is not supported by
substantial evidence.
   B. ALJ’s RFC Determination           Not   Supported     by
      Substantial Evidence
   Murphy also argues that the ALJ erred in crafting its RFC
assessment because, according to Murphy, the ALJ “cherry-
picked” evidence that supported her decision while
overlooking evidence that favored Murphy’s position.
Murphy maintains that the purportedly overlooked
evidence supports a finding that she has limitations that the
ALJ failed to account for in evaluating her RFC.
    The ALJ must determine an individual’s RFC, or “what
an individual can still do despite his or her limitations,” SSR
96–8p, 1996 WL 374186, at *2, based upon medical evidence
as well as “other evidence, such as testimony by the claimant
or his friends and family,” Craft, 539 F.3d at 676. In making a
proper RFC determination, the ALJ must consider all of the
relevant evidence in the record, “even [limitations] that are
not severe, and may not dismiss a line of evidence contrary
to the ruling.” Villano v. Astrue, 556 F.3d 558, 563 (7th Cir.
2009). However, a determination “need not contain a
complete written evaluation of every piece of evidence,”
McKinzey, 641 F.3d at 891 (quoting Schmidt, 395 F.3d at 744).
    The ALJ in this case concluded that Murphy had the RFC
to perform light work, which is defined as lifting no more
than twenty pounds at a time with frequent lifting or
carrying of objects weighing up to ten pounds. A job may
also be considered light work if it requires “standing or
walking, off and on, for a total of approximately six hours of
an eight-hour workday” with intermittent sitting or
No. 13-3154                                              11

“involves sitting most of the time with some pushing and
pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b);
Haynes v. Barnhart, 416 F.3d 621, 627 n.1 (7th Cir. 2005).
    After examining the record, we find that the ALJ’s RFC
determination was not fully grounded in Murphy’s
testimony or the medical evidence. Murphy said that in
December 2007 she was only able to lift or carry ten pounds,
walk one block, stand for fifteen minutes, and sit for only
limited periods of time. There is no medical evidence in the
record to contradict Murphy’s claim. No doctor conducted a
functional assessment, which includes a function-by-
function assessment of Murphy’s capability to perform light
work.
    Nor do Dr. Mayer’s treatment notes, which the ALJ
primarily relied on, contradict Murphy’s testimony. In June
2007, two months after her stroke, Dr. Mayer noted that
Murphy had a right-side facial droop, decreased mobility
involving her entire right side, and difficulties with her
speech and the ability to place words. In July 2007, Murphy
complained of numbness and pain on the right side of her
head and stated that although she did not experience the
pain while she was on vacation, it still caused her
discomfort. She also stated that she had noticed some
improvement in her speech, but complained of numbness
and discomfort in her right forearm. By September 2007,
Murphy had noticed some improvement in her speech, but
complained that it was still negatively impacted by the
numbness she experienced on the right side of her face. She
also complained of continuing difficulty placing words. In
December 2007, Murphy once again saw Dr. Mayer and said
that while she had “both good days and bad days,” the cold
No. 13-3154                                                 12

weather negatively affected her right side. Dr. Mayer noted
that Murphy was using her right hand fairly well and that
Murphy felt as though her condition was stable. He also
noted that she had mild proprioception deficit in her right
hand, but that she was doing better than in the past, had a
normal gait, and was able to tandem walk (walking in a
straight line where the toes of the back foot touch the heel of
the front foot at each step) without support. In April 2008,
Murphy’s speech was generally fluent, but she had
occasional difficulty finding words. Murphy also had
impaired sensation in her right hand and leg and a moderate
decrease in proprioception on her right side, which was a
little worse in her hand and foot. Finally, Murphy’s gait and
tandem gait were normal. Based on Dr. Mayer’s notes, the
ALJ concluded that Murphy was able to perform light work
because her condition improved the year following her
stroke.
    The problem with the ALJ’s determination is that none of
Dr. Mayer’s notes address the legal requirements one must
be able to perform before the ALJ can determine that the
individual is able to do light work. There was no
commentary in Dr. Mayer’s notes that addressed Murphy’s
ability to lift or carry any weight, let alone the weight that
one must carry in order to be capable of doing light work.
Similarly, there was no evidence that suggested that Murphy
was able to walk or stand six hours of an eight-hour
workday with intermittent sitting, which one must be able to
do. Admittedly, Dr. Mayer noted that Murphy’s gait and
tandem gait had returned to normal, but that description is
not informative as to whether Murphy could perform light
work.
No. 13-3154                                                13

    The government argues Dr. Mayer’s statements that
characterize Murphy as medically improving and
“neurologically stable” support the ALJ’s decision, but we
disagree because those characterizations do not give us an
accurate description of Murphy’s true neurological state. For
example, Murphy could have been in terrible condition
immediately after her stroke and still be characterized as
“stable” by her doctor if her condition had not changed over
a period of time. Moreover, one’s medical condition could
improve drastically, but still be incapable of performing
light work. The key is not whether one has improved
(although that is important), but whether they have
improved enough to meet the legal criteria of not being
classified as disabled.
    Although the ALJ stated the medical notes showed
Murphy’s health consistently improved the twelve months
after her stroke, there is no evidence to suggest that she had
improved to the point where she could perform light work.
Simply because one is characterized as “stable” or
“improving” does not necessarily mean that she is capable of
doing light work. The ALJ noted that Murphy still suffered
from considerable limitations as a result of the stroke. For
example, Murphy experienced difficulty knowing where her
right hand was spatially located without looking at it in
April 2008 and she still had issues related to her speech.
   Based on the record, we conclude that the ALJ failed to
build the accurate and logical bridge from the evidence to
her conclusion so that, we as a reviewing court, could assess
the validity of her ultimate findings and afford Murphy
meaningful judicial review. Young v. Barnhart, 362 F.3d 995,
1002 (7th Cir. 2004). The ALJ’s RFC determination is
No. 13-3154                                                  14

inadequate because it is not supported by substantial
evidence, such as a doctor’s functional assessment, or Dr.
Mayer’s notes and Murphy was not discredited to the point
where the ALJ could not rely on her testimony. Based on
these facts, the RFC assessment does not take into account
Murphy’s asserted inability to lift no more than twenty
pounds at a time, carry objects weighing up to ten pounds,
or stand or walk for six hours of an eight-hour workday.
   C. ALJ’s Application of Vocational Grids Flawed
    At the final step of the disability analysis, the ALJ
concluded that Rule 202.21 governed her decision and that
based on Murphy’s age, education, work experience, and
ability to perform a full range of light work activity, Murphy
was not disabled. According to Rule 202.21 of the medical-
vocational guidelines, or “grids,” an individual with
Murphy’s characteristics and a residual functional capacity
for light work is “not disabled.” See 20 C.F.R. pt. 404, subpt.
P, app. 2, tbl. No. 2, Rule 202.21.
     There are two broad types of limitations that may affect a
claimant’s ability to work: exertional and non-exertional.
Exertional imitations, such as sitting, standing, walking, and
lifting affect only an individual’s ability to meet the strength
demands of jobs. Haynes v. Barnhart, 416 F.3d 621, 628 (7th
Cir. 2005). Non-exertional limitations, on the other hand,
relate to a person’s ability to climb, balance, stoop, kneel, or
crouch. Id. When a person has only exertional limitations, or
when her non-exertional limitations are insignificant, the
grids are dispositive on the issue of disability, and an ALJ
may rely on the grids to determine whether a person is
disabled. McKinzey, 641 F.3d at 892. But if the claimant has
No. 13-3154                                                   15

exertional and non-exertional limitations, an ALJ cannot rely
solely on the grids. Haynes, 416 F.3d at 628–29.
    Murphy first argues that she had non-exertional
limitations, such as forgetfulness, dizziness, depression,
anxiety, and aphasia that precluded application of the grids
and that the ALJ erred by using the grids exclusively. An
RFC determination must account for all impairments, even
those that are not severe in isolation. Terry v. Astrue, 580 F.3d
471, 477 (7th Cir. 2009). If the ALJ had properly assessed
Murphy’s credibility and found that she did not have non-
exertional limitations, then applying the vocational
guidelines would not amount to reversible error. See
McKinzey, 641 F.3d at 892–93. However, as we previously
discussed, the ALJ found Murphy less than credible. Since
this decision was erroneous and the ALJ excluded Murphy’s
non-exertional limitations based on this erroneous finding,
Murphy’s RFC assessment did not include information that
should have been included. Therefore, the ALJ could not
solely rely on the vocational guideline grids, but rather
needed to consult a vocational expert.
    Though the ALJ asked a VE a number of hypothetical
questions that pertained to Murphy’s ability to work, she
ultimately did not rely on the VE’s opinion. However, even
if the ALJ had relied on the VE’s opinion, we would have to
remand the case because the ALJ excluded important
information regarding Murphy’s ability to work. We have
stated repeatedly that ALJs must provide VEs with a
complete picture of a claimant’s residual functional capacity.
Jelinek v. Astrue, 662 F.3d 805, 813 (7th Cir. 2011). The
hypothetical question posed to a VE need not include every
physical limitation of a claimant, provided that the VE had
No. 13-3154                                                 16

the opportunity to learn of the claimant’s limitations
through, for example, an independent review of the medical
records or through other questioning at the hearing. See
Young, 362 at 1003. However, if the hypothetical posed to the
VE does not include all of the claimant’s limitations, there
must be some amount of evidence in the record indicating
that the VE knew the extent of the claimant’s limitations. Id.
We require the VE to know about a claimant’s limitations so
that the VE does not refer to work that the claimant is not
capable of undertaking. Steele v. Barnhart, 290 F.3d 936, 942
(7th Cir. 2002).
    Murphy also argues that the hypothetical questions the
ALJ asked of the VE excluded information the VE needed to
make an accurate assessment, and we agree. The ALJ is only
required to incorporate into her hypotheticals those
impairments and limitations that she accepts as credible. See
Schmidt v. Astrue, 496 F.3d 833, 846 (7th Cir. 2007). Here, the
ALJ’s flawed credibility determination affected the ALJ’s
RFC findings about the extent of Murphy’s limitations,
which led the ALJ to ask more restrictive hypotheticals of
the ALJ based upon only some, as opposed to all, of
Murphy’s complaints. As noted above, Murphy alleged she
was only able to lift or carry ten pounds, walk one block,
stand for fifteen minutes, and sit for only limited periods of
time, but the ALJ did not find her claims credible because
they were inconsistent with the ALJ’s assessment of
Murphy’s RFC. Therefore, the ALJ excluded those facts from
the hypothetical questions she asked the VE. But as we
stated above, the ALJ’s RFC was not supported by
substantial evidence, nor was Murphy so discredited to the
point that the ALJ could find her claims to be not credible.
Since Murphy’s claims were not inconsistent with the RFC,
No. 13-3154                                                 17

the ALJ should have included them in the hypothetical
questions she posed to the VE. The lack of such evidence did
not focus the VE’s attention on jobs Murphy could perform.
Moreover, there is nothing in the record that reflects that the
VE independently knew of all the limitations related to
Murphy’s inabilities. Because the ALJ did not include in her
hypotheticals information that should have been included,
this case warrants remand.
                  III. CONCLUSION
    The judgment of the magistrate court is REVERSED and
the case is REMANDED to the magistrate court with
instructions to return the case to the Social Security
Administration for further proceedings consistent with this
opinion.